7/29/2020          Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House




                                                                 PROCLAMATIONS



             Proclamation on Declaring a National Emergency
            Concerning the Novel Coronavirus Disease (COVID-
                              19) Outbreak
                                                            Issued on: March 13, 2020


                                                                     ★ ★ ★


        In December 2019, a novel (new) coronavirus known as SARS-CoV-2 (“the virus”) was first detected
        in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of the coronavirus
        disease COVID-19 that has now spread globally. The Secretary of Health and Human Services (HHS)
        declared a public health emergency on January 31, 2020, under section 319 of the Public Health
        Service Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control the
        spread of the virus in the United States, including by suspending entry of foreign nationals seeking
        entry who had been physically present within the prior 14 days in certain jurisdictions where
        COVID-19 outbreaks have occurred, including the People’s Republic of China, the Islamic Republic
        of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local
        governments, has taken preventive and proactive measures to slow the spread of the virus and
        treat those a ected, including by instituting Federal quarantines for individuals evacuated from
        foreign nations, issuing a declaration pursuant to section 319F‑3 of the Public Health Service Act
        (42 U.S.C. 247d‑6d), and releasing policies to accelerate the acquisition of personal protective
        equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020,
        the World Health Organization announced that the COVID-19 outbreak can be characterized as a
        pandemic, as the rates of infection continue to rise in many locations around the world and across
        the United States.


        The spread of COVID-19 within our Nation’s communities threatens to strain our Nation’s healthcare
        systems. As of March 12, 2020, 1,645 people from 47 States have been infected with the virus that

https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   1/3
7/29/2020          Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House

        causes COVID-19. It is incumbent on hospitals and medical facilities throughout the country to
        assess their preparedness posture and be prepared to surge capacity and capability. Additional
        measures, however, are needed to successfully contain and combat the virus in the United States.


        NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in
        me by the Constitution and the laws of the United States of America, including sections 201 and 301
        of the National Emergencies Act (50 U.S.C. 1601 et seq.) and consistent with section 1135 of the
        Social Security Act (SSA), as amended (42 U.S.C. 1320b-5), do hereby find and proclaim that the
        COVID-19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.
        Pursuant to this declaration, I direct as follows:


        Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section
        1135 of the SSA to temporarily waive or modify certain requirements of the Medicare, Medicaid, and
        State Children’s Health Insurance programs and of the Health Insurance Portability and
        Accountability Act Privacy Rule throughout the duration of the public health emergency declared in
        response to the COVID‑19 outbreak.


        Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide
        certification and advance written notice to the Congress as required by section 1135(d) of the SSA
        (42 U.S.C. 1320b-5(d)).


        Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or
        otherwise a ect:


        (i) the authority granted by law to an executive department or agency, or the head thereof; or


        (ii) the functions of the Director of the O ice of Management and Budget relating to budgetary,
        administrative, or legislative proposals.


        (b) This proclamation shall be implemented consistent with applicable law and subject to the
        availability of appropriations.


        (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or
        procedural, enforceable at law or in equity by any party against the United States, its departments,
        agencies, or entities, its o icers, employees, or agents, or any other person.
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   2/3
7/29/2020          Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak | The White House

        IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the year of our
        Lord two thousand twenty, and of the Independence of the United States of America the two
        hundred and forty-fourth.


                                                               DONALD J. TRUMP




https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   3/3
